Opinion issued June 21, 2012.




                                     In The
                              Court of Appeals
                                    For The
                          First District of Texas

                              NO. 01-10-01142-CV


                   DAMON TERRELL BROWN, Appellant

                                       V.

                      SHAWNTE MONETTE, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-43441


                       MEMORANDUM OPINION

      Appellant, Damon Terrell Brown, has neither established indigence, nor

paid,or made arrangements to pay, the fee for preparing the clerk=s record.

SeeTEX. R. APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault).

After being notified that this appeal was subject to dismissal, appellantdid not

adequately respond. SeeTEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

      We dismiss the appealfor want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2